Name: 2008/934/EC: Commission Decision of 5 December 2008 concerning the non-inclusion of certain active substances in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances (notified under document number C(2008) 7637) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  marketing;  means of agricultural production;  chemistry;  agricultural policy
 Date Published: 2008-12-11

 11.12.2008 EN Official Journal of the European Union L 333/11 COMMISSION DECISION of 5 December 2008 concerning the non-inclusion of certain active substances in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances (notified under document number C(2008) 7637) (Text with EEA relevance) (2008/934/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(2) thereof, Whereas: (1) Article 8(2) of Directive 91/414/EEC provides that a Member State may, during a period of 12 years following the notification of that Directive, authorise the placing on the market of plant protection products containing active substances not listed in Annex I to that Directive that are already on the market two years after the date of notification, while those substances are gradually being examined within the framework of a programme of work. (2) Commission Regulations (EC) No 451/2000 (2) and (EC) No 1490/2002 (3) lay down the detailed rules for the implementation of the third stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC and establish a list of active substances to be assessed with a view to their possible inclusion in Annex I to Directive 91/414/EEC. That list includes the substances enumerated in the Annex to this Decision. (3) Within two months from receipt of the draft assessment report the notifiers concerned voluntarily withdrew, in accordance with Article 11e of Regulation (EC) No 1490/2002, their support for the inclusion of those substances. (4) The Commission has examined the draft assessment reports, the recommendations from the rapporteur Member States and the comments from other Member States and has come to the conclusion that Articles 11b and 11f do not apply. Consequently, Article 11e applies. (5) The substances listed in the Annex to this Decision should therefore not be included in Annex I to Directive 91/414/EEC. (6) As the non-inclusion of these substances is not based on the presence of clear indications of harmful effects as laid down in Annex VI to Regulation (EC) No 1490/2002, Member States should have the possibility to maintain authorisations until 31 December 2010, in accordance with Article 12(3) of Regulation (EC) No 1490/2002. (7) Any period of grace granted by a Member State for the disposal, storage, placing on the market and use of existing stocks of plant protection products containing the listed substances should be limited to 12 months in order to allow existing stocks to be used in one further growing season. (8) This Decision does not prejudice the submission of a new application under Article 6(2) of Directive 91/414/EEC and Commission Regulation (EC) No 33/2008 of 17 January 2008 laying down detailed rules for the application of Council Directive 91/414/EEC as regards a regular and an accelerated procedure for the assessment of active substances which were part of the programme of work referred to in Article 8(2) of that Directive but have not been included into its Annex I (4) in accordance with the accelerated procedure provided for in Articles 13 to 22 of that Regulation. (9) That procedure allows notifiers whose substance has not been included based on their withdrawal, to make a new application submitting only the additional data necessary to address the specific issues that led to the adoption of the non-inclusion Decision. The notifier has received the draft assessment report which identifies those data. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The substances listed in the Annex to this Decision shall not be included as active substances in Annex I to Directive 91/414/EEC. Article 2 Member States shall withdraw authorisations for plant protection products containing one or several of the substances listed in the Annex by 31 December 2010 at the latest. Article 3 Any period of grace granted by Member States in accordance with the provisions of Article 4(6) of Directive 91/414/EEC shall expire on 31 December 2011 at the latest. Article 4 This Decision is addressed to the Member States. Done at Brussels, 5 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 55, 29.2.2000, p. 25. (3) OJ L 224, 21.8.2002, p. 23. (4) OJ L 15, 18.1.2008, p. 5. ANNEX List of active substances referred to in Article 1 Active substance Draft assessment report communicated to the notifier on Acetochlor 14 December 2005 Acrinathrin 8 October 2007 Asulam 28 July 2006 Bitertanol 23 March 2006 Bupirimate 7 August 2007 Carbetamide 31 August 2006 Carboxin 28 July 2006 Chloropicrin 19 April 2006 Clethodim 19 April 2006 Cycloxydim 28 February 2007 Cyproconazole 15 September 2006 Dazomet 8 October 2007 Diclofop-methyl 10 September 2007 Diethofencarb 24 October 2007 Dithianon 5 February 2007 Dodine 29 March 2007 Ethalfluralin 4 October 2007 Etridiazole 7 August 2007 Fenazaquin 23 June 2006 Fenbuconazole 12 May 2006 Fenbutatin oxide 20 April 2007 Fenoxycarb 4 October 2007 Fluazifop-P 10 September 2007 Flufenoxuron 8 November 2007 Fluometuron 31 August 2007 Fluquinconazole 22 December 2005 Flurochloridone 27 October 2006 Flutriafol 9 November 2006 Guazatine 8 November 2007 Hexythiazox 18 May 2006 Hymexazol 8 October 2007 Isoxaben 9 November 2006 Metaldehyde 1 September 2006 Metosulam 8 October 2007 Myclobutanil 29 March 2006 Oryzalin 4 October 2007 Oxyfluorfen 4 October 2007 Paclobutrazol 7 December 2006 Pencycuron 1 June 2006 Prochloraz 18 June 2007 Propargite 8 October 2007 Pyridaben 7 August 2007 Quinmerac 6 July 2007 Sintofen 8 November 2007 Tau-fluvalinate 18 June 2007 Tebufenozide 9 June 2006 Tefluthrin 4 May 2007 Terbuthylazine 8 October 2007 Thiobencarb 21 July 2006